Title: From George Washington to Robert R. Livingston, 22 May 1782
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir,
                            Newburgh May 22d 1782.
                        
                        While the Qr Master is endeavouring to furnish the bearer (who is said to be
                            charged with important dispatches for Congress from France) with a fresh Horse, I set down to acknowledge, in haste, the
                            Receipt of your favor of the 30th Ulto, & to thank you for the information which it contains.
                        We wanted no fresh opiate to encrease that Stupor into which we had fallen; but I much fear that the idle
                            & delusive offers of Peace with which the Country resounds, will, if it is not powerfully counteracted, be
                            exceedingly injurious to us—not (I apprehend) from any disposition in the People to listen to improper terms, but from a
                            misconception of what is really meant, and the arts which are used to make them believe that Independence, & what
                            not, are proffered to them—Under these Ideas, they ask why need we be taxed, or why need we be put to the expence
                            & trouble of compleating our Battalions?
                        It is to be hoped that the dispatches which are now on their passage to Congress will announce the Aids wch
                            are intended for us by the Court of France, as it is high time the plan of Campaign was known; which cannot be the case
                            till we have materials to project one—Would to God there may not be too much truth in the British acct (in the York
                            Gazettes) of the advantages gained over the French Fleet off Gaudaloupe—It may be productive of a total derangement of the
                            Plans of that Court, this Campaign.
                        If there should be any Letters for me, from the Marqs de la Fayette under cover to you, or Congress, I shall
                            be thankfull to have them forwarded by the return of this Express, or any other safe & speedy conveyance, as I
                            wish much to be relieved from my present state of suspense, with respect to many matters which I presume will be the
                            subjects of the letters he may write. I have the honr to be With the greatest respt & esteem Dr Sir Yr most Obedt
                            H. Servt
                        
                            Go: Washington
                        
                    